Title: To George Washington from Don Juan de Miralles, 26 July 1778
From: Miralles, Don Juan de
To: Washington, George


          Letter not found: from Don Juan de Miralles, c.26 July 1778. On 26
            July, Henry Laurens wrote John Laurens: “I send in the Packet with this, four Letters
            for yourself and sundry for Head Quarters. … There is a Letter in the Packet for his
            Excellency the General from Don Juan De Miralis” (Laurens Papers,
            14:80–81).
        